                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LORI KOHUTEK, and
MICHAEL KOHUTEK,

               Plaintiffs,

v.                                                         No. 2:18-cv-01076-SMV-KRS

RHONDA BURNS;
DESTINY REAL ESTATE AND
DEVELOPMENT, LLC; and
DIANNA GANDY,

               Defendants.


                                           SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on February 6, 2019. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, except for minor modifications discussed on

the record and included in the dates below.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per side to the other side with responses due

           thirty days after service.

        (b) Maximum of twenty requests for admission per side to the other side with responses

           due thirty days after service.

        (c) Maximum of twenty requests for production per side to the other side with responses

           due thirty days after service




                                                                                  Scheduling Order
                                                                                       Page 1 of 3
       (d) Maximum of six depositions per side. Depositions shall not exceed seven hours

           unless extended by agreement.

       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Plaintiffs’ deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: July 1, 2019;

       (b) Defendants’ deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: July 1, 2019;

       (c) Plaintiffs’ expert-disclosure deadline: July 15, 2019;

       (d) Defendants’ expert-disclosure: August 15, 2019;

       (e) Deadline for supplementing discovery/disclosures: thirty days before end of

           discovery;

       (f) Termination of discovery: November 1, 2019;

       (g) Motions relating to discovery: November 22, 2019;

       (h) All other motions, including dispositive and Daubert motions: December 6, 2019;

       (i) Pretrial order:    Plaintiffs to Defendants by: December 18, 2019;

                              Defendants to Court by: December 30, 2019.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery


                                                                                   Scheduling Order
                                                                                        Page 2 of 3
deadline. A written discovery request must be propounded by a date so that the response to that

request shall be due on or before the discovery deadline. The parties are further reminded that

the cutoff for motions related to discovery does not relieve the party of the 21-day time period

under Local Rule 26.6 to challenge a party’s objections to answering discovery. The parties are

encouraged to review Federal Rule of Procedure 26(a)(2) to ensure they properly disclose all

testifying witnesses, not just those for whom a report is required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                    Scheduling Order
                                                                                         Page 3 of 3
